              Case 5:19-cv-06768-NC Document 50 Filed 09/15/21 Page 1 of 4

 1   Joseph S. Farzam, SBN 210817
     JOSEPH FARZAM LAW FIRM
 2   A Professional Law Corporation
 3
     11766 Wilshire Blvd., Suite 280
     Los Angeles, California 90025
 4
     Telephone: (310) 226-6890
     Fax: (310) 226-6891
 5

 6
     Nicole Lahmani, Esq. SBN 278182
     LAHMANI LAW, APC
 7
     1539 E. Fourth Street
     Santa Ana, CA 92701
 8
     Telephone: (949) 202-1111
     Fax: (855) 700-0529
 9
     Attorneys for Nicholas Robinson
10

11                       UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
13

14
     NICHOLAS ROBINSON                )            Case No.: 5:19-cv-06768NC
                                      )
15              Plaintiff,            )
16                                    )            OPPOSITION TO DEFENDANTS’
     vs.                              )            MOTION FOR SANCTIONS
17
                                      )
18   CITY OF SAN JOSE, RYAN DOTE, )                Date: October 6, 2021
19
     JAMIE MARIE KULIK, NICHOLAS )                 Time: 1:00p.m.
     PETTERSON, and DOES 1 through 20 )            Courtroom: 5, 4th Floor
20   inclusive,                       )            Judge: Hon. Nathanael Cousins
21                                    )
                Defendants.           )
22
                                      )
23                                    )
                                      )
24
     ________________________________
25

26         COMES NOW, Plaintiff Nicholas Robinson (hereinafter “Plaintiff” or “Mr.
27   Robinson”), by and through his undersigned counsel, hereby files this Opposition
28   to the Motion for Sanctions Pursuant to Rule 11 filed by Defendant the City of San
     Jose and Defendants-Officers Nicholas Petterson and Jamie Kulik [Doc. No. 49].
     Plaintiff hereby states as follows:

     ______________________________________________________________________________________

                                OPPOSITION TO MOTION FOR SANCTIONS
               Case 5:19-cv-06768-NC Document 50 Filed 09/15/21 Page 2 of 4

 1
         1. Plaintiff filed the Complaint in this matter in October 2019. [Doc. 1]. The
 2
     Defendants each filed Answers on January 7, 2020 [See Docs. 14-17]. The parties
 3
     participated in alternative dispute resolution in April of 2020; however, they were
 4
     unable to come an agreement as to settlement and the case proceeded in the normal
 5
     course. [Doc. 26]. In August 2020, Defendants moved for a stay under the Younger
 6
     Abstention Doctrine; the motion was granted and this case was stayed pending the
 7
     resolution of Plaintiff’s state court proceedings. [See Doc. 33]. The stay was lifted
 8
     on October 21, 2020. [Doc. 35].
 9
         2. Since then, during a global pandemic, Plaintiff and his counsel have pursued
10
     this action in good faith and actively participated in written, expert, and deposition
11
     discovery to better understand and develop the Plaintiff’s legal claims and theories
12
     as articulated in the Complaint.
13
         3. Defense counsel now moves for sanctions, asserting that Plaintiff’s counsel
14
     has failed to withdraw certain “frivolous claims” before Defendants were required
15
     to file summary judgment papers. Def’s Mot. at 8. Specifically, counsel contends
16
     Claim 2 (denial of medical care), Claim 3 (substantive due process), and Claims 4-6
17
     (municipal liability) are “unfounded.” Id. at 5-8.
18
         4. The facts as stated in defense counsels’ motion are correct on one score. In
19
     July 2021, the Plaintiff’s counsel, Nicole Lahmani, agreed to confer with her co-
20
     counsel—the undersigned, Joseph Farzam—regarding dismissing certain claims.
21
     Unfortunately, the undersigned counsel came down with the COVID-19 virus and
22
     was much too ill to work from July 22, 2021, until after August 6, 2021 (the
23
     summary judgment deadline).
24       5. Sanctions are not warranted for other reasons. First, as shown in Opposition
25   to the Motion for Summary Judgment, Doc. No. 47, at 9-18, Claims 4-6 have a
26   substantial basis in law and fact. Specifically, a jury could reasonably infer that the
27   takedown (which was a joint effort by Officers Dote and Petterson) was excessive,
28   and further that it was objectively unreasonable for Officers Petterson and Kulik to
     continue to restrain the injured, compliant Plaintiff via body weight pressure and
     handcuffs. Furthermore, record evidence—including officers’ deposition testimony

      ______________________________________________________________________________________

                                OPPOSITION TO MOTION FOR SANCTIONS
              Case 5:19-cv-06768-NC Document 50 Filed 09/15/21 Page 3 of 4

 1
     and public reports issued by the City of San Jose—suggest a jury could reasonably
 2
     conclude that a policy or custom in place within the San Jose Police Department
 3
     was the “moving force” behind the Plaintiff’s injuries. See id.
 4
         6. Second, discovery as to Claims 2 and 3 has been proceeding in good faith
 5
     and Plaintiff and his counsel have been engaged in determining whether to pursue:
 6
        • A “denial of medical care” claim based upon the officers’ refusal to
 7        un-cuff Plaintiff and render basic first aid (e.g., immobilizing his arm).
 8
          See Tatum v. City & Cnty. Of San Francisco, 441 F.3d 1090, 1098 (9th
          Cir. 2006) (police officers must provide reasonable post-arrest care);
 9        Rosales v. Cnty. of San Diego, Case No.: 19-CV-2303 JLS (LL), at *21
10        (S.D. Cal. Jan. 5, 2021) (finding “placing a spit bag on an unconscious
          arrestee who is being treated by paramedics falls short of objectively
11
          reasonable post-arrest care”).
12

13
        • A “substantive due process” claim based upon the defendant-officers’
          pre-seizure conduct. See, e.g., Sweet v. City of Mesa, No. CV-17-
14        00152-PHX-GMS, at *7 (D. Ariz. June 1, 2018) (declining to dismiss a
15        Complaint where the plaintiff alleged pre-seizure conduct violated his
          substantive due process rights; noting “factual development is required
16
          to before determining when the seizure of [plaintiff] began”).
17
         7. On August 16, 2021, Plaintiff’s counsel Lahmani corresponded with defense
18
     counsel and requested that he withdraw his proposed motion for sanctions because
19
     discovery has shown Claims 4 - 6 to have clear and substantial merit, and because,
20
     although the claims were with merit, the Plaintiff’s counsel agreed to stipulate to
21
     the dismissal of both Claims 2 and 3. Defense counsel refused to withdraw their
22
     proposed motion for sanctions, wasting this Court’s time and resources.
23
         8. Even assuming, arguendo, this Court found Defendants’ motion to be well-
24
     founded as to Claims 2 and 3, Plaintiff and the undersigned respectfully submit that
25
     the amount sought ($7,000) is excessive and unwarranted. Defense counsel asserts
26
     that this amount “represents a reasonable approximation of the attorney’s fees and
27
     costs incurred … in preparing and filing summary judgment papers in this matter,”
28
     Def’s Mot. at 9. Yet the bulk of Defendant’s factual narrative and legal argument on
     summary judgment, Doc. No. 46, is devoted to the excessive force claims against


      ______________________________________________________________________________________

                                OPPOSITION TO MOTION FOR SANCTIONS
               Case 5:19-cv-06768-NC Document 50 Filed 09/15/21 Page 4 of 4

 1
     the Defendants Petterson and Kulik, which are not referenced in sanctions motion,
 2
     and the municipal liability claims, which as Plaintiff’s Opposition makes clear, raise
 3
     a genuine (and non-frivolous) issue of fact and law. Doc. No. 47 at 17-19. Defense
 4
     counsel devoted just four paragraphs (419 words) in the motion for summary
 5
     judgment to Claims 2 and 3. Defense counsel seeks almost $17 per word, which is
 6
     an unreasonable fee even for the most desirable and seasoned of attorneys. Thus,
 7
     insofar as this Court is inclined to award monetary sanctions because Claims 2 and
 8
     3 were not dropped at an earlier stage in these proceedings, the Plaintiff respectfully
 9
     requests that defense counsel be asked to submit detailed entries as to the time and
10
     costs spent defending these claims on summary judgment.
11
         9. In conclusion, Plaintiff and his undersigned counsel respectfully request that
12
     the motion for sanctions be DENIED.
13

14
     DATED: September 9, 2021                       JOSEPH FARZAM LAW FIRM
15

16
                                                    ___________________________
17
                                                    BY: Joseph S. Farzam, Esq.
18                                                  Attorney for Plaintiff,
19
                                                    Nicholas Robinson

20

21

22

23

24

25

26

27

28




      ______________________________________________________________________________________

                                OPPOSITION TO MOTION FOR SANCTIONS
